PER CURIAM.
The trial court abused its discretion in failing to permit the appellant to file a second amended complaint which alleged that the plaintiff was induced to not read an agreement by representations which were contrary to the terms of the written agreement. The allegations are sufficient to withstand a motion to dismiss. Allied Van Lines, Inc. v. Bratton, 351 So.2d 344 (Fla.1977); All Florida Surety Company v. Coker, 88 So.2d 508 (Fla.1956); Osborne v. Delta Maintenance and Welding, Inc., 365 So.2d 425 (Fla.2d DCA 1978); Rule 1.190 Florida Rules of Civil Procedure. She should have been permitted to file the second amended complaint.
Reversed and remanded.